                      Case 2:18-bk-17263-RK     Doc 144 Filed 02/05/19 Entered 02/05/19 16:37:45            Desc
                                                  Main Document Page 1 of 4


                      1   MANATT, PHELPS & PHILLIPS, LLP
                          ROBERT H. PLATT (Bar No. CA 108533)
                      2   rplatt@manatt.com
                          CARL L. GRUMER (Bar No. CA 066045)                     FILED & ENTERED
                      3   cgrumer@manatt.com
                          IVAN L. KALLICK (Bar No. CA 097649)
                      4   ikallick @manatt.com                                         FEB 05 2019
                          11355 West Olympic Boulevard
                      5   Los Angeles, CA 90064-1614
                          Telephone: (310) 312-4000                               CLERK U.S. BANKRUPTCY COURT

                      6   Facsimile: (310) 312-4224                               Central District of California
                                                                                  BY jones      DEPUTY CLERK


                      7   Attorneys for
                          TMC REALTY, LLC                                     CHANGES MADE BY COURT
                      8
                                                         NOT FOR PUBLICATION
                      9
                10                             UNITED STATES BANKRUPTCY COURT

                11                              CENTRAL DISTRICT OF CALIFORNIA

                12                                      LOS ANGELES DIVISION

                13        In re 8800, LLC                        Case No. 2:18-bk-17263 RK
                14                                               Chapter 11
                                        Debtor and
                15                      Debtor-in-Possession     ORDER REQUIRING DEBTOR TO
                                                                 VACATE PREMISES
                16
                17                                               Date: January 30, 2019
                                                                 Time: 11:00 AM
                18                                               Place: Courtroom 1675
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
M ANATT , P HELPS &
  P HILLIPS , LLP         321712516.1
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                               ORDER REQUIRING DEBTOR TO VACATE PREMISES
                      Case 2:18-bk-17263-RK        Doc 144 Filed 02/05/19 Entered 02/05/19 16:37:45            Desc
                                                     Main Document Page 2 of 4


                      1            This matter came on for hearing on January 30, 2019. The Debtor appeared by its
                      2   counsel, Levene, Neale, Bender, Yoo & Brill, LLP by David B. Golubchik, and TMC
                      3   Realty, LLC (“TMC”) appeared by its counsel, Manatt, Phelps & Phillips, LLP by Carl
                      4   L. Grumer. Other appearances are as noted in the record. The Court having made and
                      5   entered its Findings of Fact and Conclusions of Law on Debtor’s Motion to Assume
                      6   Lease [Docket No. 129] and its Order Denying Debtor’s Motion to Assume Lease
                      7   [Docket No. 131], the parties having agreed on the record that the Debtor will vacate the
                      8   Premises described below not later than the close of business on March 1, 2019, having
                      9   considered TMC’s Notice of Lodgment of Order in Bankruptcy Case re: Order Requiring
                10        Debtor to Vacate Premises [Docket No. 137] and Debtor’s Objection to Form of Order
                11        Requiring Debtor to Vacate Premises in connection with Motion of Debtor to Assume
                12        Lease [Docket No. 140], and good cause appearing,
                13                 The Debtor, 8800 LLC (“Debtor”) is hereby ordered, not later than the close of
                14        business on March 1, 2019, to vacate the Premises described below, surrender possession
                15        of the Premises to TMC, and deliver to TMC all keys to the premises, or any part thereof,
                16        leaving said Premises in good and clean condition, normal wear and tear excepted, not
                17        later than the close of business on March 1, 2019. The “Premises” referred to in this
                18        Order is a portion of the ground floor of the building (“Building”) located at 8800 Sunset
                19        Blvd., West Hollywood, CA as depicted on Exhibit “A” attached hereto, comprised of (i)
                20        the existing restaurant space (approximately 1,876 usable square feet; (ii) the existing
                21        mailroom (approximately 539 usable square feet); (iii) the existing hallway space
                22        (approximately 369 usable square feet); (iv) the restaurant expansion space
                23        (approximately 681 usable square feet); (v) the Patio Area, generally depicted on Exhibit
                24        “A-1” attached hereto; and (vi) the Additional Premises of 144 square ft. comprised of
                25        the portion of the first floor of the Building as shown on Exhibit “B” attached hereto.
                26                 In the event that the Debtor shall fail to vacate the Premises, surrender possession
                27        of the Premises to TMC, and deliver to TMC all keys to the Premises, or any part thereof,
                28
M ANATT , P HELPS &
  P HILLIPS , LLP         321712516.1                                    2
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                  ORDER REQUIRING DEBTOR TO VACATE PREMISES
                      Case 2:18-bk-17263-RK        Doc 144 Filed 02/05/19 Entered 02/05/19 16:37:45            Desc
                                                     Main Document Page 3 of 4

                          then TMC may apply to the Court ex parte for an Order directing the Clerk of the Court
                      1
                          to issue a Writ of Possession for the Premises, and may proceed to execute that Writ of
                      2
                          Possession by all lawful means. To the extent necessary, the automatic stay imposed by
                      3
                          Section 362 of the Bankruptcy Code is lifted to allow TMC to take back possession and
                      4
                          control of the Premises, and to enforce the terms of this Order and any Writ of Possession
                      5
                          for the Premises.
                      6
                                   With respect to Debtor’s Objection to the Form of Order Requiring Debtor to
                      7
                          Vacate Premises in connection with Motion of Debtor to Assume Lease, the court
                      8
                          sustains Debtor’s Objection as to the language, “leaving said Premises in good and clean
                      9
                          condition, normal wear and tear excepted,” because that language is not a requirement of
                10
                          11 U.S.C. §365(d)(4) requiring the trustee/debtor in possession to “immediately
                11
                          surrender” the leased property to the lessor and otherwise does not reflect the agreement
                12
                          of the parties at the hearing on January 30, 2019. The sustaining of the objection and the
                13
                          striking of this language from the proposed order from Landlord TMC is without
                14
                          prejudice to the assertion of a claim by Landlord TMC based on any failure of Debtor to
                15
                          lease the premises in good and clean condition, normal wear and tear excepted, pursuant
                16
                          to the lease or otherwise under applicable law.
                17
                                    The court overrules Debtor’s Objection requesting that the court not enter the
                18
                          proposed order from TMC on grounds that the protections for TMC as the lessor are
                19
                          already provided in the proposed relief from stay orders because granting stay relief itself
                20
                          does not compel immediate surrender as required by 11 U.S.C. §365(d)(4). Landlord
                21
                          TMC would otherwise need to go back to state court for an unlawful detainer order which
                22
                          seems unnecessary in light of the command of 11 U.S.C. §365(d)(4), which states that
                23
                          “the trustee [or debtor in possession under 11 U.S.C. §1107] shall immediate surrender
                24
                          that nonresidential real property to the lessor, if the trustee does not assume or reject the
                25
                          unexpired lease [timely]. . . .” As one leading California bankruptcy treatise has stated,
                26
                          “If a lease of a nonresidential real property where the debtor is the lessee is not timely
                27
                          assumed, and thus is deemed rejected, the trustee/DIP ‘shall immediately surrender’ the
                28
M ANATT , P HELPS &
  P HILLIPS , LLP         321712516.1                                    3
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                  ORDER REQUIRING DEBTOR TO VACATE PREMISES
                      Case 2:18-bk-17263-RK         Doc 144 Filed 02/05/19 Entered 02/05/19 16:37:45         Desc
                                                      Main Document Page 4 of 4

                          property to the lessor. [11 USC §365(d)(4)(emphasis added)] . . . The ‘immediate
                      1
                          surrender’ occurs by operation of law; pursuant to §365(d)(4), the lessor should not have
                      2
                          to request a court order for surrender. Indeed, the majority view is that bankruptcy courts
                      3
                          have jurisdiction to issue an order compelling the trustee/DIP to surrender the property
                      4
                          after termination pursuant to §365(d)(4); and can and should issue the surrender order
                      5
                          unless the nature of the debtor’s interest is disputed. Further, the bankruptcy court may
                      6
                          issue a writ of possession pursuant to its surrender order; and eviction may proceed under
                      7
                          the writ, as a matter of federal bankruptcy law, without resort to state unlawful detainer
                      8
                          procedures. [See In re LCO Enterprises (9th Cir. 1993) 12 F3d 938, 941; In re Elm Inn,
                      9
                          Inc. (9th Cir. 1991) 942 F2d 630, 634].”
                10
                          3 March, Ahart and Shapiro, Rutter Group California Practice Guide: Bankruptcy,
                11
                          ¶¶16:912-16:913 at 16-52 (2018).
                12
                                   IT IS SO ORDERED.
                13
                                                                      ###
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24         Date: February 5, 2019

                25
                26
                27
                28
M ANATT , P HELPS &
  P HILLIPS , LLP         321712516.1                                   4
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                                                    ORDER REQUIRING DEBTOR TO VACATE PREMISES
